Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the RCE and amendments filed on January 22, 2021.
The application claims priority to JP2015-188365 which has a filing data of September 25, 2015.
Claims 1, 2, 5, 6, and 8-18 are currently pending.
Claims 1, 2, 5, 6, 8-13, 17 and 18 have been amended.
Claims 3, 4, and 7 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered.
 
Claim Objections
The previous objections to claims 13 and 17 are withdrawn in view of Applicant’s amendment.

Claim Interpretation
The claims have been amended so that they no longer invoke a 35 U.S.C. 112(f)/112, sixth paragraph, interpretation.  The units described in the independent claims are modified by sufficient structure.

Claim Rejections - 35 USC § 112
The rejection of claims under 35 U.S.C. 112(b)/ (pre-AIA ), second paragraph, for invocation of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, are withdrawn.  As disclosed above, the claims have been amended and no longer invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
The previous rejection of claims under 35 U.S.C. 101 is withdrawn.  Beginning on page 10 of remarks, Applicant argues that the newly presented limitations are directed to an improvement in computer learning.  The independent claims have been amended to recite generation of a classifier that includes an Artificial Intelligence model comprising various coefficients and provides details regarding the determination of the coefficients.  Such language is similar to that of Example 39, which discussed training a neural network to perform facial recognition that has been deemed eligible subject matter.  Therefore, the claims are also eligible and the previous rejection has been withdrawn.

Claim Rejections - 35 USC § 102 & 103
The previous rejections of the claims in view of prior art are withdrawn in view of Applicant’s amendments.  The closest previously cited art (Mitarai, Matsugu, Aviv, Kindermann, and Lee) do not teach the newly claimed features now found in independent claims 1, 10, and 11.  In particular, the prior art does not teach:
a determination unit configured to determine, by learning, the one or more coefficients that maximize a calculation result in calculation in which the feature vectors extracted from each of the plurality of non-specific category data and the feature vector extracted from the at least one piece of non-specific category data are inputted into a third target function that includes a first target function and a second target function, wherein the first target function includes the one or more coefficients, the first target function is based on a difference between a feature vector extracted from input data and the feature vectors extracted from each of the plurality of specific category data, and the first target function is for deriving a specific category likelihood, and wherein the second target function includes the one or more coefficients, the second target function is based on a difference between a feature vector extracted from the input data and the feature vectors extracted from the at least one piece of non-specific category data,

On page 11 of remarks, Applicant argues that the features present in the independent claims are not taught by the prior art and the argument is persuasive.  Therefore, the previous rejection is withdrawn.

Response to Arguments
Applicant's arguments filed January 22, 2021 have been fully considered and are persuasive.  
Beginning on page 10 Applicant argues that the claims have been amended to avoid an invocation of 112(f) rendering the previous 112(b) rejection moot.  Examiner agrees (see above for details).
Also on page 10, Applicant argues that the claims are eligible in view of 101.  Examiner agrees (see above) and the rejection is withdrawn.
Beginning on page 11, Applicant argues that the newly presented limitations are not taught by the prior art.  Examiner agrees (see above) and the rejection is withdrawn.

Conclusion
Claims 1, 2, 5, 6, and 8-18 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL T PELLETT/Primary Examiner, Art Unit 2121